                       UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF OHIO
                             CLEVELAND DIVISION

 In Re:                                         Case No. 20-10903-aih

 Osaro Darlington Osagie Igho
 Tonya Maxwell
                                                Chapter 7
  aka Tonya Osagie Igho
  aka Tonya Maxwell West

 Debtors.                                       Judge Arthur I. Harris

                                NOTICE OF APPEARANCE

       Now comes Molly Slutsky Simons, an attorney admitted to practice in the U.S.
Bankruptcy Court, Northern District of Ohio, and enters an appearance on behalf of Home Point
Financial Corporation (‘Creditor’), in the above captioned proceedings.

                                                Respectfully Submitted,

                                                /s/ Molly Slutsky Simons
                                                Molly Slutsky Simons (0083702)
                                                Sottile & Barile, Attorneys at Law
                                                394 Wards Corner Road, Suite 180
                                                Loveland, OH 45140
                                                Phone: 513.444.4100
                                                Email: bankruptcy@sottileandbarile.com
                                                Attorney for Creditor




 20-10903-aih    Doc 9    FILED 02/24/20      ENTERED 02/24/20 14:01:00         Page 1 of 2
                                CERTIFICATE OF SERVICE

I certify that on February 24, 2020, a true and correct copy of this Notice was served:

Via the Court’s ECF System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

       Elliott S. Barrat, Debtors’ Counsel
       ebarrat@aol.com

       Waldemar J. Wojcik, Trustee
       wwojcik@wojciklpa.com

       Office of the U.S. Trustee
       (registeredaddress)@usdoj.gov

And by regular U.S. Mail, postage pre-paid on:

       Osaro Darlington Osagie Igho, Debtor
       8563 Cherie Drive
       Cleveland, OH 44125

       Tonya Maxwell, Debtor
       8563 Cherie Drive
       Cleveland, OH 44125

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (0083702)
                                                  Attorney for Creditor




 20-10903-aih     Doc 9     FILED 02/24/20       ENTERED 02/24/20 14:01:00           Page 2 of 2
